DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification Objections
Throughout the specification the syntax “SEQ ID No.” is used as a sequence identifier. For example, see specification pages 13-14 and 15. 
This syntax is out of compliance with 37 C.F.R. 1.821 Nucleotide and/or amino acid sequence disclosures in patent applications which states that “where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Reference MPEP 2422, 37 C.F.R. 1.821 part (d). Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The following hyperlink was identified in the disclosure:
http://blast.ncbi.nlm.nih.gov on page 18, line 11; and page 31, line 7
Appropriate correction is required.

	Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Line 2 of each of the claims currently states “expression of the one or more of enzymes is induced”. The removal of the word “of” from between “more” and “enzymes” is advised. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 19, 21, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drawn to the expression of (i) a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR); and (ii) one or more engineered polynucleotides which encode “one or more enzymes” which are capable of synthesizing a therapeutic small molecule when “expressed in combination in the cell”. It is unclear what must be “expressed in combination” in the cell in order to synthesize the therapeutic small molecule as claimed and whether it is the enzymes in combination with the CAR/TCR or the enzymes alone. If it is the enzymes alone, the claim limitation includes the expression of one single enzyme which leads to further ambiguity as to what is referred to by ‘expressed in combination’. 
Appropriate clarification and correction is required.

Claim Interpretation
In the instant office action, the limitation of “one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in combination in the cell”, as stated in claims 1, 17, 19, 21, 26, and 32, was interpreted to mean that when one enzyme is expressed alone, that enzyme is capable of synthesizing the therapeutic small molecule. Alternatively, when more than one enzyme is expressed the enzymes in combination are capable of synthesizing the therapeutic small molecule.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 13, 17, 19, 20, 21, 23, 25, 26, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0157518 A1 (Memorial Sloan Kettering Cancer Center) 05 May 2020; Priority Date: 30 Jun 2017 (herein Sloan).

Regarding claim 1, Sloan teaches an engineered cell (page 1, [0005], “provided herein are compositions and methods for adoptive cell therapy comprising engineered immune cells”) which comprises:
(i) a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR) (page 21, [0189], “the engineered immune cells provided herein express a T-cell receptor (TCR)… in some embodiments, the T cell receptor is a chimeric T-cell receptor (CAR)”); and
(ii) one engineered polynucleotide which encodes one or two enzymes which are capable of synthesizing a therapeutic small molecule when expressed in the cell (page 1, [0008], “the engineered immune cell comprises: (a) a first prodrug converting enzyme and/or a nucleic acid encoding the first prodrug converting enzyme, wherein the first prodrug converting enzyme is expressed in the cytoplasm of the immune cell; (b) a second prodrug converting enzyme and/or a nucleic acid encoding the second prodrug converting enzyme, wherein the second prodrug converting enzyme is expressed on the surface of the immune cell or is secreted”; page 21, [0186], left column, paragraph 1, “immune cells can be engineered to constitutively or conditionally express an enzyme that synthesizes and releases a potent cytotoxic chemotherapy from a non-toxic prodrug at the cancer surface or into the tumor microenvironment”; page 25, [0219], “suitable prodrugs include prodrugs of cytotoxic cancer chemotherapeutic drugs including but not limited to nitrogen mustards, methotrexate, doxorubicin, nucleosides, AMS, targeted cytotoxic cancer therapies, such as erlotinib, dasatinib, tk inhibitors…”). The polynucleotides engineered by Sloan are shown in Figures 3A, 3B, and 3C.
	It is noted that while Sloan teaches the necessity of prodrug administration, the addition of this element still anticipates instant application claim 1. The enzyme(s) of the engineered cell taught by Sloan are capable of synthesizing a therapeutic small molecule when expressed when the prodrug is present.

Regarding claim 2, Sloan teaches the cell according to claim 1 as discussed above. 
Sloan further teaches that that the engineered polynucleotides encode at least two enzymes (page 1, [0008], “the engineered immune cell comprises: (a) a first prodrug converting enzyme and/or a nucleic acid encoding the first prodrug converting enzyme, wherein the first prodrug converting enzyme is expressed in the cytoplasm of the immune cell; (b) a second prodrug converting enzyme and/or a nucleic acid encoding the second prodrug converting enzyme, wherein the second prodrug converting enzyme is expressed on the surface of the immune cell or is secreted”).

Regarding claim 7, Sloan teaches the cell according to claim 1 as discussed above. 
	Sloan further teaches that the therapeutic small molecule is a cytotoxic molecule (page 25, [0219], “suitable prodrugs include prodrugs of cytotoxic cancer chemotherapeutic drugs including but not limited to nitrogen mustards, methotrexate, doxorubicin, nucleosides, AMS, targeted cytotoxic cancer therapies, such as erlotinib, dasatinib, tk inhibitors…”).

Regarding claim 13, Sloan teaches the cell according to claim 1 as discussed above.
	Sloan further teaches that the expression of the enzymes is induced by the binding of an antigen to the CAR or TCR receptor (page 114, 16.,“wherein the nucleic acid encoding the first prodrug converting enzyme and/or the second prodrug converting enzyme is operably linked to a promoter”; 18. “wherein the promoter is a conditional promoter”; 19. “wherein the conditional promoter is inducible by binding of the receptor to the target antigen”).

Regarding claim 17, Sloan teaches a nucleic acid construct which comprises:
(i) a first nucleic acid sequence which encodes a chimeric antigen receptor (CAR) or a transgenic TCR (pages 3, [0016], “nucleic acid that encodes a receptor that binds to a target antigen”; page 21, [0189], “the engineered immune cells provided herein express a T-cell receptor (TCR)… in some embodiments, the T cell receptor is a chimeric T-cell receptor (CAR)”); and
(ii) one or more nucleic acid sequences which encode one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in the cell. (page 1, [0008], “the engineered immune cell comprises: (a) a first prodrug converting enzyme and/or a nucleic acid encoding the first prodrug converting enzyme, wherein the first prodrug converting enzyme is expressed in the cytoplasm of the immune cell; (b) a second prodrug converting enzyme and/or a nucleic acid encoding the second prodrug converting enzyme, wherein the second prodrug converting enzyme is expressed on the surface of the immune cell or is secreted”; page 21, [0186], left column, paragraph 1, “immune cells can be engineered to constitutively or conditionally express an enzyme that synthesizes and releases a potent cytotoxic chemotherapy from a non-toxic prodrug at the cancer surface or into the tumor microenvironment”; page 25, [0219], “suitable prodrugs include prodrugs of cytotoxic cancer chemotherapeutic drugs including but not limited to nitrogen mustards, methotrexate, doxorubicin, nucleosides, AMS, targeted cytotoxic cancer therapies, such as erlotinib, dasatinib, tk inhibitors…”). The polynucleotides engineered by Sloan are shown in Figures 3A, 3B, and 3C.
	It is noted that while Sloan teaches the necessity of prodrug administration, the addition of this element still anticipates instant application claim 17. The enzyme(s) of the engineered cell taught by Sloan is capable of synthesizing a therapeutic small molecule when expressed when the prodrug is present.

Regarding claim 19, Sloan teaches nucleic acid sequences comprising:
(i) a first nucleic acid sequence which encodes a chimeric antigen receptor (CAR) or a transgenic TCR (pages 3, [0016], “nucleic acid that encodes a receptor that binds to a target antigen”; page 21, [0189], “the engineered immune cells provided herein express a T-cell receptor (TCR)… in some embodiments, the T cell receptor is a chimeric T-cell receptor (CAR)”); and
(ii) one or more nucleic acid sequences which encode one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in the cell. (page 1, [0008], “the engineered immune cell comprises: (a) a first prodrug converting enzyme and/or a nucleic acid encoding the first prodrug converting enzyme, wherein the first prodrug converting enzyme is expressed in the cytoplasm of the immune cell; (b) a second prodrug converting enzyme and/or a nucleic acid encoding the second prodrug converting enzyme, wherein the second prodrug converting enzyme is expressed on the surface of the immune cell or is secreted”; page 21, [0186], left column, paragraph 1, “immune cells can be engineered to constitutively or conditionally express an enzyme that synthesizes and releases a potent cytotoxic chemotherapy from a non-toxic prodrug at the cancer surface or into the tumor microenvironment”; page 25, [0219], “suitable prodrugs include prodrugs of cytotoxic cancer chemotherapeutic drugs including but not limited to nitrogen mustards, methotrexate, doxorubicin, nucleosides, AMS, targeted cytotoxic cancer therapies, such as erlotinib, dasatinib, tk inhibitors…”). The polynucleotides engineered by Sloan are shown in Figures 3A, 3B, and 3C.	
	As sloan teaches the components of the claimed “kit”, it is anticipated that a skilled artesian would recognize that these components together constitute a kit. That is to say that the inclusion of these components in a kit does not impart additional functional limitations on the components.

Regarding claim 20, Sloan teaches the nucleic acid construct of claim 17 as discussed above. 
Sloan further teaches that the nucleic acid construct is included in a vector (page 2, [0013], “vectors comprising any of the nucleic acids disclosed herein. In some embodiments, the vector is a viral vector or a plasmid. In some embodiments the vector is a retroviral vector”).

Regarding claim 21, Sloan teaches vectors (page 2, [0013], “vectors comprising any of the nucleic acids disclosed herein. In some embodiments, the vector is a viral vector or a plasmid. In some embodiments the vector is a retroviral vector”) which comprise:
(i) a first nucleic acid sequence which encodes a chimeric antigen receptor (CAR) or a transgenic TCR (pages 3, [0016], “nucleic acid that encodes a receptor that binds to a target antigen”; page 21, [0189], “the engineered immune cells provided herein express a T-cell receptor (TCR)… in some embodiments, the T cell receptor is a chimeric T-cell receptor (CAR)”); and
(ii) one or more nucleic acid sequences which encode one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in the cell. (page 1, [0008], “the engineered immune cell comprises: (a) a first prodrug converting enzyme and/or a nucleic acid encoding the first prodrug converting enzyme, wherein the first prodrug converting enzyme is expressed in the cytoplasm of the immune cell; (b) a second prodrug converting enzyme and/or a nucleic acid encoding the second prodrug converting enzyme, wherein the second prodrug converting enzyme is expressed on the surface of the immune cell or is secreted”; page 21, [0186], left column, paragraph 1, “immune cells can be engineered to constitutively or conditionally express an enzyme that synthesizes and releases a potent cytotoxic chemotherapy from a non-toxic prodrug at the cancer surface or into the tumor microenvironment”; page 25, [0219], “suitable prodrugs include prodrugs of cytotoxic cancer chemotherapeutic drugs including but not limited to nitrogen mustards, methotrexate, doxorubicin, nucleosides, AMS, targeted cytotoxic cancer therapies, such as erlotinib, dasatinib, tk inhibitors…”). The polynucleotides engineered by Sloan are shown in Figures 3A, 3B, and 3C.	
	As Sloan teaches the components of the claimed “kit”, it is anticipated that a skilled artesian would recognize that these components together constitute a kit. That is to say that the inclusion of these components in a kit does not impart additional functional limitations on the components.

Regarding claim 23, Sloan teaches the cell according to claim 1 as discussed above.
Sloan further teaches a pharmaceutical composition comprising engineered immune cells expressing a tumor antigen-targeted CAR and a prodrug converting enzyme with a pharmaceutically acceptable carrier (page 46, [0352]).

Regarding claim 25, Sloan teaches the pharmaceutical composition according to claim 23 as discussed above. 
Sloan further teaches a method for treating cancer which comprises administering the pharmaceutical composition to a subject in need thereof (page 2, [0015]; “methods for treating cancer in a subject in need thereof comprising administering an effective amount of any of the engineered immune cells provided herein”).

Regarding claim 26, Sloan teaches the method according to claim 25 as discussed above.
Sloan further teaches that the method comprises the following steps:
(i) isolation of a cell containing sample (page 2, [0016], “isolating immune cells from a donor subject”);
(ii) transduction of transfection of the cell with the nucleic acid sequence encoding a CAR or TCR and one or more nucleic acid sequences which encode one or more enzymes which are capable of synthesizing a therapeutic small molecule (page 2, [0016]; “transducing the immune cells (e.g., T cells) with a nucleic acid that encodes the first prodrug converting enzyme…nucleic acid that encodes a second prodrug converting enzyme”).
(iii) administering the cells from (ii) to a subject (page 3, [0016], “administering the transduced engineered immune cells to a recipient subject”). 

Regarding claim 31, Sloan teaches the method according to claim 25 as discussed above.
	Sloan further teaches that the cancer is a solid tumor cancer (page 2, [0015], right column, “the cancer or tumor is a carcinoma, sarcoma, a melanoma…”).

Regarding claim 32, Sloan teaches the cell of claim 1 as discussed above. 
Sloan further teaches a method of making the cell comprising the step of introducing 
(i) a first nucleic acid sequence which encodes a chimeric antigen receptor (CAR) or a transgenic TCR (pages 3, [0016], “nucleic acid that encodes a receptor that binds to a target antigen”; page 21, [0189], “the engineered immune cells provided herein express a T-cell receptor (TCR)… in some embodiments, the T cell receptor is a chimeric T-cell receptor (CAR)”); and
(ii) one or more nucleic acid sequences which encode one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in the cell. (page 1, [0008], “the engineered immune cell comprises: (a) a first prodrug converting enzyme and/or a nucleic acid encoding the first prodrug converting enzyme, wherein the first prodrug converting enzyme is expressed in the cytoplasm of the immune cell; (b) a second prodrug converting enzyme and/or a nucleic acid encoding the second prodrug converting enzyme, wherein the second prodrug converting enzyme is expressed on the surface of the immune cell or is secreted”; page 21, [0186], left column, paragraph 1, “immune cells can be engineered to constitutively or conditionally express an enzyme that synthesizes and releases a potent cytotoxic chemotherapy from a non-toxic prodrug at the cancer surface or into the tumor microenvironment”; page 25, [0219], “suitable prodrugs include prodrugs of cytotoxic cancer chemotherapeutic drugs including but not limited to nitrogen mustards, methotrexate, doxorubicin, nucleosides, AMS, targeted cytotoxic cancer therapies, such as erlotinib, dasatinib, tk inhibitors…”)
Into the cell (page 2, [0016]; “transducing the immune cells (e.g., T cells) with a nucleic acid that encodes the first prodrug converting enzyme…nucleic acid that encodes a second prodrug converting enzyme”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 13, 17, 19, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana, IG., et al (2015) Heparanase promotes tumor infiltration and antitumor activity of CAR-redirected T-lymphocytes Nat Med 21(5); 524-529 in view of Kothari, V., et al (2017) Recent research advances on Chromobacterium violaceum Asian Pacific Journal of Tropical Medicine 10(8); 744-752.

Regarding claim 1, Caruana teaches an engineered cell which comprises a chimeric antigen receptor (CAR) which co-expresses the enzyme, heparinase (HPSE) (abstract, “engineered CAR-T cells to express HPSE”). Caruana created a polynucleotide that encodes heparinase and GFP and a polynucleotide that encodes a CAR comprising a GD2 antigen specific extracellular domain, CD28, OX40 and ζ. Caruana then combined the polynucleotides into a bicistronic vector using Internal ribosome entry site (IRES) as a linker in the polynucleotide (page 9, paragraph 2; document page 32, Supplemental Figure 12b). 
Caruana teaches that the adoptive transfer of chimeric antigen receptor (CAR)-redirected T lymphocytes (CAR-T cells) has had less striking effects in solid tumors than in lymphoid malignancies. While studying the effects of in vivo manipulation on the cells, Caruana found that cultured cells lacked expression of heparinase, an enzyme that degrades heparan sulphate proteoglycans, which are the main components of the extracellular matrix (ECM). Caruana engineered CAR T cells that co-express the enzyme in order to improve degradation of the ECM which was found to promote tumor T-cell infiltration and antitumor activity. Caruana states that employing this strategy may enhance the activity of CAR-T cells in individuals with stroma-rich solid tumors (abstract). 
Overall Caruana teaches an engineered cell comprising a CAR receptor and an engineered polynucleotide that encodes an enzyme which is co-expressed by the cell upon activation (page 4, paragraph 1, “in response to stimulation with the GD2 antigen”) . The enzyme taught by Caruana, however, acts on the tumor microenvironment and is not reported to synthesize a therapeutic small molecule when expressed. 
Kothari provides a review of recent research advances regarding the gram-negative bacteria Chromobacterium violaceum (C. violaceum) and its synthesis of the bioactive metabolite violacein (abstract). Kothari teaches that violacein has been reported for its anti-proliferative activity against cancer cell lines (page 748, left column, paragraph 2) including anticancer activity against human MCF-7 breast cancer cells (page 748, left column, paragraph 3). Kothari studied the production of violacein in C. violaceum and teaches that its production involves expression of a vio operon consisting of five enzyme coding genes: vioA, vioB, vioC, vioD, and vioE which are encoded by a 7.3 kb long DNA fragment (page 744, right column, paragraph 2 – page 745, left column paragraph 1). The biosynthesis of violacein involves enzymatic oxidation of two molecules of L-tryptophan which is triggered by the expression of the vio operon (page 746, left column, paragraph 2; Figure 2, page 747). Kothari teaches that the co-expression of the 5 enzymes are capable of synthesizing a therapeutic small molecule (violacein) from tryptophan when expressed in combination.
Overall, Caruana teaches that engineered CAR T cells co-expressing enzymes were known in the art prior to the effective filing date of the claimed invention and Kothari teaches that that the expression of multiple enzymes can synthesize a therapeutic small molecule. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Caruana and Kothari to create a genetically engineered cell which co-expresses a CAR receptor and multiple enzymes which are capable of synthesizing a therapeutic small molecule, such as violacein. A skilled artesian would have been motivated to make this combination in order to enhance the effectiveness of CAR-redirected T lymphocytes in solid tumors (Caruana, abstract) by including the ability for the cell to synthesize a therapeutic small molecule that is known to have anti-proliferative activity against cancer cell lines and anticancer activity against solid tumors (Kothari, page 748, left column, paragraphs 2 and 3).

Regarding claim 2, Caruana and Kothari teach the cell according to claim 1 as discussed above.
Kothari teaches that five enzymes are required for the synthesis of the small molecule violacein. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included at least two enzymes in the engineered polynucleotides depending on the therapeutic small molecule that it is desired to synthesis. In the case of violacein, five enzymes are required to synthesize the small molecule from tryptophan, so one of ordinary skill in the art would have recognized that the polynucleotide would need to encode the five enzymes.

Regarding claim 7, Caruana and Kothari teach the cell according to claim 1 as discussed above.
Kothari further teaches that violacein has been reported for its anti-proliferative activity against cancer cell lines and that the small molecule exhibited anticancer activity against human MCF-7 breast cancer cell lines (page 748, left column, paragraphs 2 and 3). 
The instant invention defines cytotoxic molecules as “a molecule which is directly toxic to a cell and is capable of inducing cell death” (page 12, lines 1-2) and that “illustrative cytotoxic molecules include, but are not limited to, violacein” (page 12, line 5). Therefore, the disclosure of Kothari anticipates the limitation that the therapeutic small molecule is a cytotoxic molecule.

Regarding claim 13, Caruana and Kothari teach the cell according to claim 1 as discussed above.
Caruana teaches that the expression of the enzyme is induced by the binding of an antigen to the CAR receptor (page 9, paragraph 2, “GD2-specific CAR”; page 4, paragraph 1, “in response to stimulation with the GD2 antigen”).

Regarding claim 17, Caruana teaches a nucleic acid construct (page 9, paragraph 2, under “retroviral constructs, transient transfection, and transduction of T lymphocytes”) which comprises:
A first nucleic acid sequence which encodes a chimeric antigen receptor (page 9, paragraph 2, “construct for the GD2-specific CAR containing the CD28, OX40, and ζ endodomains”); and
A nucleic acid sequence which encodes the enzyme heparinase (HPSE) (page 9, paragraph 2).
While Caruana teaches a nucleic acid encoding a CAR and a nucleic acid sequence encoding an enzyme, the enzyme taught by Caruana acts on the tumor microenvironment and is not reported to synthesize a therapeutic small molecule when expressed.  
Kothari provides a review of recent research advances regarding the gram-negative bacteria Chromobacterium violaceum and its synthesis of bioactive metabolite violacein (abstract). Kothari teaches that violacein has been reported for its anti-proliferative activity against cancer cell lines (page 748, left column, paragraph 2) including anticancer activity against human MCF-7 breast cancer cells (page 748, left column, paragraph 3). Kothari studied the production of violacein in C. violaceum and teaches that its production involves expression of a vio operon consisting of five enzyme coding genes: vioA, vioB, vioC, vioD, and vioE which are encoded by a 7.3 kb long DNA fragment (page 744, right column, paragraph 2 – page 745, left column paragraph 1). The biosynthesis of violacein involves enzymatic oxidation of two molecules of L-tryptophan which is triggered by the expression of the vio operon (page 746, left column, paragraph 2; Figure 2, page 747). Kothari teaches that the co-expression of the 5 enzymes are capable of synthesizing a therapeutic small molecule (violacein) from tryptophan when expressed in combination.
Overall, Caruana teaches that nucleic acid sequences encoding CAR receptors and enzymes were known in the art prior to the effective filing date of the claimed invention and Kothari teaches that that the expression of multiple enzymes can synthesize a therapeutic small molecule. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Caruana and Kothari to engineer a nucleic acid sequence that encodes one or more enzymes which are capable of synthesizing a therapeutic small molecule, such as violacein. A skilled artesian would have been motivated to make this combination in order to enhance the effectiveness of CAR-redirected T lymphocytes in solid tumors (Caruana, abstract) by including the ability for the cell to synthesize a therapeutic small molecule that is known to have anti-proliferative activity against cancer cell lines and anticancer activity against solid tumors (Kothari, page 748, left column, paragraphs 2 and 3).

Regarding claim 19, Caruana teaches a nucleic acid construct (page 9, paragraph 2, under “retroviral constructs, transient transfection, and transduction of T lymphocytes”) which comprises:
(i)	A first nucleic acid sequence which encodes a chimeric antigen receptor (page 9, paragraph 2, “construct for the GD2-specific CAR containing the CD28, OX40, and ζ endodomains” and
(ii)	A nucleic acid sequence which encodes the enzyme heparinase (HPSE) (page 9, paragraph 2).
While Caruana teaches a nucleic acid encoding a CAR and a nucleic acid sequence encoding an enzyme, the enzyme taught by Caruana acts on the tumor microenvironment and is not reported to synthesize a therapeutic small molecule when expressed.  
Kothari provides a review of recent research advances regarding the gram-negative bacteria Chromobacterium violaceum and its synthesis of bioactive metabolite violacein (abstract). Kothari teaches that violacein has been reported for its anti-proliferative activity against cancer cell lines (page 748, left column, paragraph 2) including anticancer activity against human MCF-7 breast cancer cells (page 748, left column, paragraph 3). Kothari studied the production of violacein in C. violaceum and teaches that its production involves expression of vio operon consisting of five enzyme coding genes: vioA, vioB, vioC, vioD, and vioE which are encoded by a 7.3 kb long DNA fragment (page 744, right column, paragraph 2 – page 745, left column paragraph 1). The biosynthesis of violacein involves enzymatic oxidation of two molecules of L-tryptophan which is triggered by the expression of the vio operon (page 746, left column, paragraph 2; Figure 2, page 747). Kothari teaches that the co-expression of the 5 enzymes are capable of synthesizing a therapeutic small molecule (violacein) from tryptophan when expressed in combination.
Overall, Caruana teaches that nucleic acid sequences encoding CAR receptors and enzymes were known in the art prior to the effective filing date of the claimed invention and Kothari teaches that that the expression of multiple enzymes can synthesize a therapeutic small molecule. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Caruana and Kothari to engineer a nucleic acid sequence that encodes one or more enzymes which are capable of synthesizing a therapeutic small molecule, such as violacein. A skilled artesian would have been motivated to make this combination in order to enhance the effectiveness of CAR-redirected T lymphocytes in solid tumors (Caruana, abstract) by including the ability for the cell to synthesize a therapeutic small molecule that is known to have anti-proliferative activity against cancer cell lines and anticancer activity against solid tumors (Kothari, page 748, left column, paragraphs 2 and 3). 
As Caruana and Kothari teach the components of the claimed “kit”, it is anticipated that a skilled artesian would recognize that these components together constitute a kit. That is to say that the inclusion of these components in a kit does not impart additional functional limitations on the components.

Regarding claim 20, Caruana and Kothari teach the nucleic acid construct according to claim 17 as discussed above.
Caruana further teaches the inclusion of nucleic acid construct in a vector (page 9, paragraph 2, “we then generated a bicistronic vector to co-express the HPSE and CAR-GD2 using an IRES”).

Regarding claim 32, Caruana and Kothari teach the method of claim 1 as discussed above.
Caruana further teaches a method of making the cell comprising a step of introducing:
(i)	A first nucleic acid sequence which encodes a chimeric antigen receptor (page 9, paragraph 2, “construct for the GD2-specific CAR containing the CD28, OX40, and ζ endodomains”) and
(ii)	A nucleic acid sequence which encodes the enzyme heparinase (HPSE) (page 9, paragraph 2)
Into a cell using a bicistronic vector that co-expresses both nucleic acid sequences and transducing it into an activated T lymphocyte (page 9, paragraph 2, “Activated T lymphocytes were then transduced with retroviral supernatants using retronectin-coated plates”). 
As discussed above in regard to claim 1, it would have been obvious to one of ordinary skill in the art based on the teachings of Kothari, to modify the cell taught by Caruana to include one or more nucleic acids that encode one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in combination in place of the heparinase enzyme.

Claims 3-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana, IG., et al (2015) Heparanase promotes tumor infiltration and antitumor activity of CAR-redirected T-lymphocytes Nat Med 21(5); 524-529 in view of Kothari, V., et al (2017) Recent research advances on Chromobacterium violaceum Asian Pacific Journal of Tropical Medicine 10(8); 744-752 as applied to claims 1 and 2 above, and further in view of Ho, S.C.L., et al (2013) Comparison of Internal Ribosome Entry Site (IRES) and Furin-2A (F2A) for Monoclonal Antibody Expression Level and Quality in CHO Cells PLOS ONE 8(5) e63247; 1-12.

Regarding claim 3, Caruana and Kothari teach the cell according to claim 2 as discussed above.
Caruana teaches that a single bicistronic vector was used to express the GD2-specific CAR and the enzyme heparinase (HPSE). In the polynucleotide taught by Caruana, HPSE and the GD2-specific CAR are expressed in the same polynucleotide separated by an IRES as shown below (page 9, paragraph 2, Supplemental materials Figure 12b). 

    PNG
    media_image1.png
    117
    719
    media_image1.png
    Greyscale

Kothari teaches that the enzymes are expressed by C. violaceum in a single operon consisting of five enzyme coding genes. It is noted that the operon taught by Kothari is in a prokaryotic cell (bacteria) rather than a eukaryotic cell.
Overall, Caruana teaches that multiple proteins can be encoded by one engineered polynucleotide. Furthermore, the fabrication of a polynucleotide encoding multiple enzymes can be accomplished using well established techniques known in the art prior to the effective filing date of the instant invention.
For example, Ho studied Tricistronic vectors for expressing three proteins from a single engineered polynucleotide including antibody heavy and light variable regions and the enzyme dihydrofolate reductase (DHFR) (abstract). Ho created four tricistronic vectors to compare internal ribosome entry site (IRES) and furin-2A (F2A) linkers (abstract). Ho teaches that IRES have a length of several hundred base pairs and allows expression of multiple genes from one mRNA (page 1, right column, paragraph 2) and that an alternative approach for co-expressing multiple genes in one mRNA is using 2A elements which are much shorter than IRES. Ho teaches that 2A linked genes are expressed in one single open reading frame and “self-cleavage” occurs co-translationally between the last two amino acids giving rise to equal amounts of co-expressed proteins (page 2, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have encoded the at least two enzymes into one engineered polynucleotide either using the methods of Caruana or the techniques known in the art studied by Ho. A skilled artesian would have been motivated to have all of the enzymes expressed by one vector in order to alleviate the problems of traditional vectors which are each controlled by their own promoter, such as vector fragmentation that results in non-expressing clones and lack of control over expression ratios (Ho, page 1, left column, paragraph 1).

Regarding claim 4, Caruana, Kothari, and Ho teach the cell according to claim 3 as discussed above. 
Kothari further teaches that the enzymes are expressed by C. violaceum in a single operon consisting of five enzyme coding genes. It is noted that the operon taught by Kothari is in a prokaryotic cell (bacteria) rather than a eukaryotic cell.
The instant application teaches that “an operon is a functioning polynucleotide unit which comprises a plurality of genes under the control of a single promoter. The genes are transcribed together into an mRNA… The result of this is that the genes contained in the operon are either expressed together or not at all” (instant specification, page 10, lines 31-33). 
As discussed above, Ho teaches that multiple genes can be expressed from one mRNA by linking the genes with IRES or 2A elements (abstract). Ho designed and tested a tricistronic vector that included a single mRNA (page 1, right column, paragraph 2) that was under the control of a single promoter (page 7, right column, paragraph 2). By using a single promoter, the genes would be either expressed together or not at all. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have included the enzymes required for the production of a therapeutic small molecule (for example the five enzymes required for the synthesis of the small molecule violacein) in an operon using the methods described by Ho. A skilled artesian would have been motivated to have all of the enzymes expressed by one operon in order to alleviate the problems of traditional vectors which are each controlled by their own promoter such as vector fragmentation that results in non-expressing clones and lack of control over expression ratios (Ho, page 1, left column, paragraph 1).

Regarding claim 5, Caruana and Kothari teach the cell according to claim 2 as discussed above.
Caruana teaches that the enzymes can be encoded in a single vector using IRES as separators. Caruana and Kothari, however, do not teach that each enzyme is separated by a cleavage site. 
Ho studied Tricistronic vectors for expressing three polypeptide components from a single engineered polynucleotide including two proteins (antibody heavy and light variable regions) and the enzyme dihydrofolate reductase (DHFR) (abstract). Ho created four tricistronic vectors to compare internal ribosome entry site (IRES) and furin-2A (F2A) (abstract). Ho teaches that an alternative approach for co-expressing multiple genes in one mRNA is using 2A elements which are much shorter than IRES. Ho teaches that 2A linked genes are expressed in one single open reading frame and “self-cleavage” occurs co-translationally between the last two amino acids giving rise to equal amounts of co-expressed proteins (page 2, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have encoded the at least two enzymes into a single open reading frame separating each enzyme by a cleavage site using the techniques known in the art and studied by Ho. A skilled artesian would have been motivated to have all of the enzymes expressed by one vector in order to alleviate the problems of traditional vectors which are each controlled by their own promoter such as vector fragmentation that results in non-expressing clones and lack of control over expression ratios (Ho, page 1, left column, paragraph 1; page 2, left column, paragraph 1).

Regarding claim 21, Caruana teaches a nucleic acid construct (page 9, paragraph 2, under “retroviral constructs, transient transfection, and transduction of T lymphocytes”) which comprises:
(i)	A first nucleic acid sequence which encodes a chimeric antigen receptor (page 9, paragraph 2, “construct for the GD2-specific CAR containing the CD28, OX40, and ζ endodomains” and
(ii)	A nucleic acid sequence which encodes the enzyme heparinase (HPSE) (page 9, paragraph 2).
While Caruana teaches a nucleic acid encoding a CAR and a nucleic acid sequence encoding an enzyme, the enzyme taught by Caruana acts on the tumor microenvironment and is not reported to synthesize a therapeutic small molecule when expressed.  Additionally, the nucleic acid sequences are combined in a single bicistronic vector co-expressing both the CAR and the enzyme and not in a first and second vector.
Kothari provides a review of recent research advances regarding the gram-negative bacteria Chromobacterium violaceum and its synthesis of bioactive metabolite violacein (abstract). Kothari teaches that violacein has been reported for its anti-proliferative activity against cancer cell lines (page 748, left column, paragraph 2) including anticancer activity against human MCF-7 breast cancer cells (page 748, left column, paragraph 3). Kothari studied the production of violacein in C. violaceum and teaches that its production involves expression of a vio operon consisting of five enzyme coding genes: vioA, vioB, vioC, vioD, and vioE which are encoded by a 7.3 kb long DNA fragment (page 744, right column, paragraph 2 – page 745, left column paragraph 1). The biosynthesis of violacein involves enzymatic oxidation of two molecules of L-tryptophan which is triggered by the expression of the vio operon (page 746, left column, paragraph 2; Figure 2, page 747). Kothari teaches that the co-expression of the 5 enzymes are capable of synthesizing a therapeutic small molecule (violacein) from tryptophan when expressed in combination.
Overall, Caruana teaches nucleic acid sequences encoding CAR cells and enzymes were known in the art prior to the effective filing date of the claimed invention and Kothari teaches that that the expression of multiple enzymes can synthesize a therapeutic small molecule. 
Ho studied Tricistronic vectors for expressing three polypeptide components from a single engineered polynucleotide including an antibody heavy and light variable regions and the enzyme dihydrofolate reductase (DHFR) (abstract). Ho created four tricistronic vectors to compare internal ribosome entry site (IRES) and furin-2A (F2A) (abstract). Ho teaches that it is common practice to include genes for expressing multiple proteins in one or separate vectors (page 1, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Caruana and Kothari to create a second nucleic acid sequence that encodes one or more enzymes which are capable of synthesizing a therapeutic small molecule, such as violacein. A skilled artesian would have been motivated to make this combination in order to enhance the effectiveness of CAR-redirected T lymphocytes in solid tumors (Caruana, abstract) by including the ability for the cell to synthesize a therapeutic small molecule that is known to have anti-proliferative activity against cancer cell lines and anticancer activity against solid tumors (Kothari, page 748, left column, paragraphs 2 and 3). Furthermore, it would have been obvious for a skilled artesian that these nucleic acids could be encoded into one or separate vectors as is routine in the art and taught by Ho (Ho, page 1, left column, paragraph 1). A skilled artesian would have been motivated to use two vectors in order to have the CAR vector and the enzyme vector under the control of different promoters which allows for separate transcription (Ho, left column, paragraph 1).
As Caruana, Kothari, and Ho teach the components of the claimed “kit”, it is anticipated that a skilled artesian would recognize that these components together constitute a kit. That is to say that the inclusion of these components in a kit does not impart additional functional limitations on the components.

Claims 11, 23, 25, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana, IG., et al (2015) Heparanase promotes tumor infiltration and antitumor activity of CAR-redirected T-lymphocytes Nat Med 21(5); 524-529 in view of Kothari, V., et al (2017) Recent research advances on Chromobacterium violaceum Asian Pacific Journal of Tropical Medicine 10(8); 744-752  as applied to claim 1 above, and further in view of WO 2015/075195 A1 (Cellectis) 28 May 2015.

Regarding claim 11, Caruana and Kothari teach the cell according to claim 1 as discussed above. Caruana and Kothari, however, do not teach that the cell is further engineered to have reduced sensitivity to the therapeutic small molecule. 
Cellectis teaches a method of engineering allogeneic T-cells resistant to chemotherapeutic agents to allow for the use of the CAR T cells in combination with chemotherapy treatment. Cellectis teaches a method for “modifying T cells by inactivating at least one gene encoding T-cell receptor component and by modifying said T-cells to confer drug resistance” (abstract). Cellectis teaches that modifying the cells to confer drug resistance allows for the therapeutic benefits of synergistic use of combination treatments such as chemotherapy and immunotherapy (page 1, lines 5-8).
Cellectis teaches that adoptive immunotherapy, which involves the transfer of autologous antigen-specific T-cells generated ex vivo, is a promising strategy to treat cancer (page 1, lines 14-15) and that novel specificities in T cells have been generated through the genetic transfer of transgenic T cell receptors (TCRs) or chimeric antigen receptors (CARS) (page 1, lines 14-23). Cellectis teaches that CARs have successfully allowed T cells to be redirected against antigens expressing at the surface of the tumor cells from various malignancies including lymphomas and solid tumors (page 1, lines 23-25). Cellectis further teaches that drug resistance can be incorporated into the cell by the expression of at least one drug resistant gene which refers to a nucleic acid sequence that encodes “resistance” to an agent, such as a chemotherapeutic agent (page 8, lines 1-3).
It would have been obvious to one of ordinary skill in the art to modify the cell taught by Caruana and Kothari to have reduced sensitivity to the therapeutic small molecule that the cell is being engineered to synthesize as taught by Cellectis. A skilled artesian would have been motivated to make this modification in order to preserve the CAR T cell in vitro while gaining the synergistic effects of cytotoxic drug treatment and immunotherapy (Cellectis page 1, lines 5-8).

Regarding claim 23, Caruana and Kothari teach the cells according to claim 1 as discussed above.
While Caruana and Kothari do not specifically teach a pharmaceutical composition comprising a plurality of these cells, pharmaceutical compositions comprising engineered cells are standard practice in the art.
For example, Cellectis teaches that adoptive immunotherapy which involves the transfer of autologous antigen-specific T-cells generated ex vivo is a promising strategy to treat cancer (page 1, lines 14-15) and that novel specificities in T cells have been generated through the genetic transfer of transgenic T cell receptors (TCRs) or chimeric antigen receptors (CARS) (page 1, lines 14-23). Cellectis teaches that CARs have successfully allowed T cells to be redirected against antigens expressing at the surface of the tumor cells from various malignancies including lymphomas and solid tumors (page 1, lines 23-25).
Cellectis teaches that these cells can be included in pharmaceutical compositions comprising the isolated cells alone or in combination with other components including pharmaceutically or physiologically acceptable carriers, diluents or excipients (page 26, lines 13-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the cells taught by Caruana and Kothari in a pharmaceutical composition as taught by Cellectis. A skilled artesian would have been motivated to create a pharmaceutical composition in order to safely and effectively administer the cells to a subject.

Regarding claim 25, Caruana, Kothari, and Cellectis teach the pharmaceutical composition of claim 23 as discussed above. 
The cells taught by Caruana are intended for the treatment of cancer (abstract) and Kothari teaches that the therapeutic small molecule violacein has anticancer activity (page 748, left column, paragraph 3). 
Cellectis teaches that it is routine in the art to treat cancer with engineered cells by administering a pharmaceutical composition of the cells to a subject in need (page 25, lines 20-22, “effective amount of cells or a pharmaceutical composition comprising those cells are administered parenterally. Said administration can be an intravenous administration. Said administration can be directly done by injection within a tumor”).

Regarding claim 26, Caruana, Kothari, and Cellectis teach the method of claim 25 as discussed above. 
Cellectis teaches that “the current protocol for treatment of patients using adoptive immunotherapy is based on autologous cell transfer. In this approach, T lymphocytes are recovered from patients, genetically modified or selected ex vivo, cultivated in vitro in order to amplify the number of cells if necessary and finally infused into the patient” (page 1, lines 26-29). Through this statement, Cellectis is demonstrating that the steps of (i) isolating cells, (ii) genetically modifying the cells, and (iii) administration of the cells from (ii) to a subject is the routine method of engineered cell therapy. 	Caruana and Kothari teach a nucleic acid sequence which encodes a CAR and one or more nucleic acid sequences which encodes one or more enzymes which are capable of synthesizing a therapeutic small molecule when expressed in combination in a cell, as discussed above. In Caruana the nucleic acid sequences are genetically engineered into the cells using a bicistronic vector that co-expresses both nucleic acid sequences and transducing it into an activated T lymphocyte (page 9, paragraph 2, “Activated T lymphocytes were then transduced with retroviral supernatants using retronectin-coated plates”). It would have been obvious to one of ordinary skill in the art that these nucleic acids or vectors of these nucleic acids would be genetically modified into the cell in step (ii) to create the final T cells for administration to a subject.

Regarding claim 31, Caruana, Kothari, and Cellectis teach the method of claim 25 as discussed above.
The cells taught by Caruana are intended to enhance the treatment of a solid tumor cancer with CAR T cell therapy (abstract). Kothari teaches that the therapeutic small molecule violacein has anticancer activity against solid tumor cancers, particularly breast cancer cells (page 748, left column, paragraph 3). Cellectis teaches that “CARs have successfully allowed T-cells to be redirected against antigens expressed at the surface of solid tumor cells from various malignancies including lymphomas and solid tumors (page 1, lines 23-25).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana, IG., et al (2015) Heparanase promotes tumor infiltration and antitumor activity of CAR-redirected T-lymphocytes Nat Med 21(5); 524-529 in view of Kothari, V., et al (2017) Recent research advances on Chromobacterium violaceum Asian Pacific Journal of Tropical Medicine 10(8); 744-752  as applied to claim 1 above, and further in view of Zhang, L., et al (2015) Tumor Infiltrating Lymphocytes Genetically Engineered with an Inducible Gene Encoding Interleukin-12 for the Immunotherapy of Metastatic Melanoma Clin Cancer Research 21(10); 2278-2288.

Regarding claim 14, Caruana and Kothari teach the cell according to claim 1 as discussed above. Caruana and Kothari, however, do not teach that the expression of the enzymes is induced by a tumour microenvironment. 
Zhang evaluated the anti-tumor activity of adoptively transferred human tumor infiltrating lymphocytes (TIL) genetically engineered to secrete single-chain interleukin-12 (IL-12) at the tumor site. Zhang designed an expression cassette utilizing a single chain IL-12 driven by a nuclear factor of activated T cells (NFAT) inducible promoter (page 2, paragraph 4). Zhang teaches that when this expression cassette is “inserted into the antitumor T cells, this construct was designed to lead to IL-12 secretion when the T cell receptor was engaged by antigen at the tumor site” (page 2, paragraph 4).
It would have been obvious to one of ordinary skill in the art to develop the expression of the enzymes in an expression cassette including a tumour antigen promoter as taught by Zhang for use in the cell taught by Caruana and Kothari. One of ordinary skill in the art would have been motivated to make this combination as the use of the CAR would direct the engineered cell to the tumour site and then antigens in the tumour site could initiate the release of enzymes leading to synthesis of the therapeutic small molecule.

Regarding claim 15, Caruana and Kothari teach the cell according to claim 1 as discussed above. Caruana and Kothari, however, do not teach that the expression of the enzymes is induced by the binding of a second small molecule to the cell.
Zhang evaluated the anti-tumor activity of adoptively transferred human tumor infiltrating lymphocytes (TIL) genetically engineered to secrete single-chain interleukin-12 (IL-12) at the tumor site. Zhang designed an expression cassette utilizing a single chain IL-12 driven by a nuclear factor of activated T cells (NFAT) inducible promoter (page 2, paragraph 4). Zhang teaches that when this expression cassette is “inserted into the antitumor T cells, this construct was designed to lead to IL-12 secretion when the T cell receptor was engaged by antigen at the tumor site”. In the study performed by Zhang, significant toxicities were observed in patients receiving cell doses capable of causing tumor regression as well as unpredictable peaks of IL-12 serum levels (page 11, paragraph 3). Zhang suggests that to overcome these toxicities further vector modification could be performed to use a small molecule regulatable promoter (page 11, paragraph 4). 
It would have been obvious to one of ordinary skill in the art to develop the expression of the enzymes in an expression cassette include a promoter that is triggered by the binding of a second small molecule as taught by Zhang for use in the cell taught by Caruana and Kothari. One of ordinary skill in the art would have been motivated to make this combination as more control over the release of the enzymes would be provided avoiding unwanted expression (Zhang, page 11, paragraph 4).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Jin, C., et al (2016) Prospects to improve chimeric antigen receptor T-cell therapy for solid tumors Immunotherapy 8(12) 1355-1361. Jin teaches aspects of how to improve CAR T-cells for solid tumors, primarily by decreasing their sensitivity to the harsh tumor microenvironment, by altering the immunosuppressive microenvironment inside tumors and by inducing bystander immunity (abstract). In Figure 1 on page 1356, Jin shows CAR T-cells capable of co-expressing enzymes.

Kan, O., et al (2011) Genetically modified macrophages expressing hypoxia regulated cytochrome P450 and P450 reductase for the treatment of cancer International Journal of Molecular Medicine 27; 173-180. Kan studied combined gene and cell therapy based on the genetic modification of primary human macrophages as a treatment for cancer. Kan utilized the tumour-infiltrating properties of macrophagesas vehicles to deliver a gene encoding a prodrug-activating enzyme such as human cytochrome P450 2B6 (CYP2B6) inside tumors followed by killing the tumor cells with the prodrug cyclophosphamide (abstract).

Manfredsson, F. Editor (2016) Gene Therapy for Neurological Disorders Springer Protocols; Methods in Microbiology ISSN: 1064-3745; Part I and II, pages 3-94. Manfredsson provides a comprehensive overview of gene therapy including how to appropriately design and execute experiments, how to select delivery vehicles and methods and what expression systems to use (page 3, paragraph 1). Manfredsson teaches IRES is probably the most well-known approach for the generation of polycistronic vectors and very widely used. Manfredsson further teaches that the sequence attracts the ribosome to assemble in the middle of an mRNA molecule and initiates translation at a new start codon (page 49, 3.). Manfredsson also teaches the use of 2A cleavage sites (pages 48-49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647     
                                                                                                                                                                                            
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647